Appellant was charged with the offense of robbery with firearms, in the Criminal District Court of Tarrant County, and upon conviction his punishment was fixed at confinement in the penitentiary for a term of five years. There is no statement of facts in the record.
Appellant filed a motion to quash the indictment, because the same was duplicitous, and charged two separate and distinct offenses, to wit: robbery by force, and placing in fear of bodily harm of the person robbed; and also of the offense of robbery with firearms, for which offense the punishment may be death.
Without going into any detailed discussion of the principles involved, we will simply state that this question was decided against appellant in the recent case of Crouch v. State,87 Tex. Crim. 115, 219 S.W. Rep., 1100.
Complaint is also made in the motion for new trial, of that part of the court's charge defining an assault. We have carefully examined the charge of the court, and find no error therein. There are no bills of exception, and no errors apparent anywhere in the record.
The judgment of the trial court will be affirmed.
Affirmed.